UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.
                                                No. 01-4937
FELIX MIRANDA-SANCHEZ, a/k/a
Ramiro Leal,
              Defendant-Appellant.
                                       
            Appeal from the United States District Court
     for the Eastern District of North Carolina, at Wilmington.
                W. Earl Britt, Senior District Judge.
                           (CR-01-90-BR)

                      Submitted: June 28, 2002

                       Decided: July 22, 2002

     Before WILLIAMS and TRAXLER, Circuit Judges, and
              HAMILTON, Senior Circuit Judge.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

Geoffrey W. Hosford, HOSFORD & HOSFORD, P.L.L.C., Wilming-
ton, North Carolina, for Appellant. Frank D. Whitney, United States
Attorney, Anne M. Hayes, Assistant United States Attorney, J. Frank
Bradsher, Assistant United States Attorney, Raleigh, North Carolina,
for Appellee.
2                 UNITED STATES v. MIRANDA-SANCHEZ
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                               OPINION

PER CURIAM:

    Felix Miranda-Sanchez appeals from the 97-month sentence
imposed upon his guilty plea to distributing at least 50 grams of crack
cocaine, 21 U.S.C.A. § 841(a)(1) (West 2000). Miranda-Sanchez first
claims that the district court abused its discretion in denying his
motion for downward departure based on aberrant behavior, U.S. Sen-
tencing Guidelines Manual ("USSG") § 5K2.20 (2000). This court
does not have jurisdiction to review the district court’s decision not
to depart downward unless the district court mistakenly believed that
it lacked authority to depart downward. United States v. Bayerle, 898
F.2d 28, 31 (4th Cir. 1990). When the district court is silent as to its
reason for not departing, this court will not infer that the district court
believed that it lacked authority to depart. United States v. Bailey, 975
F.2d 1028, 1035 (4th Cir. 1992); see also United States v. Rowen, 73
F.3d 1061, 1063 (10th Cir. 1996) (appeals court will not assume dis-
trict court’s silence implies that it did not understand its authority to
depart when nothing in record suggests lack of understanding). Here,
after hearing argument on Miranda-Sanchez’s motion, the district
court denied the motion without further explanation. Because the
record does not affirmatively indicate any misapprehension by the
court regarding its authority to depart, we will not so infer. Accord-
ingly, the district court’s denial of Miranda-Sanchez’s motion for
downward departure is not reviewable.

   Miranda-Sanchez also argues that the district court erred in deny-
ing him an adjustment for minor or minimal role in the offense. The
sentencing court’s determination of a defendant’s role in the offense
is reviewed for clear error. United States v. Love, 134 F.3d 595, 606
(4th Cir. 1998). A defendant has a minimal role in a concerted crimi-
nal activity if he is among the least culpable of those involved in the
conduct of the group. USSG § 3B1.2, cmt. n.1. A minimal role is
indicated by a "defendant’s lack of knowledge or understanding of the
                  UNITED STATES v. MIRANDA-SANCHEZ                      3
scope and structure of the enterprise and of the activities of others
. . . ." Id. Application Note 3 to § 3B1.2 defines a minor participant
as any participant who is less culpable than most other participants,
but whose role cannot be described as minimal. The defendant has the
burden of showing by a preponderance of the evidence that he is enti-
tled to a mitigating role adjustment. United States v. Akinkoye, 185
F.3d 192, 202 (4th Cir. 1999).

   Miranda-Sanchez argues that he was no more than a courier in a
single transaction involving a small amount of drugs, relying on
Application Note 2 (noting that the adjustment "would be appropriate,
for example, for someone who played no other role in a very large
drug operation than to offload a single marijuana shipment, or in a
case where an individual was recruited as a courier for a single smug-
gling transaction involving a small amount of drugs"). USSG § 3B1.2,
cmt. n. 2. We find that Miranda-Sanchez delivered more than a small
amount of drugs (165.5 grams of crack cocaine and 8.1 grams of
cocaine powder). In any event, the district court properly noted that
whether Miranda-Sanchez was entitled to such an adjustment
depended on whether his conduct was material or essential to the
commission of the crime. United States v. Palinkas, 938 F.2d 456,
460 (4th Cir. 1991). Given Miranda-Sanchez’s level of participation
in the transaction, we find that the district court did not clearly err in
finding that he was not entitled to an adjustment for minor or minimal
role in the offense.

  Accordingly, we affirm Miranda-Sanchez’s sentence. We dispense
with oral argument because the facts and legal contentions are ade-
quately presented in the materials before the court and argument
would not aid the decisional process.

                                                             AFFIRMED